USCA11 Case: 19-11848    Date Filed: 03/11/2021      Page: 1 of 6



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11848
                        Non-Argument Calendar
                      ________________________

                        Agency No. A089-505-983



HANI AJAJ,

                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 11, 2021)

Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-11848        Date Filed: 03/11/2021    Page: 2 of 6



      Hani Ajaj petitions for review of a Board of Immigration Appeals order

denying his motion to reconsider its dismissal of the immigration judge’s order

denying Ajaj’s motion to rescind his order of removal and to reopen his case sua

sponte. Ajaj argues that the immigration judge didn’t have jurisdiction over his

removal proceedings because of a defect in the notice to appear, and we should

therefore remand the case for the board to terminate his removal order. Because

Ajaj’s arguments are foreclosed by our decision in Perez-Sanchez v. U.S. Attorney

General, 935 F.3d 1148 (11th Cir. 2019), we deny his petition.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Ajaj entered the United States on a visa in 2005 and remained after his visa

expired in March 2006. In December 2008, Ajaj was served with a notice to appear

before an immigration judge in Miami, but his notice failed to specify the date or

time of his hearing. Three hearings followed in 2009. Ajaj received a notice for and

attended the first hearing. At that hearing, he received a notice for a second hearing,

which he attended with counsel. At the second hearing, Ajaj admitted to the factual

allegations in the notice to appear and conceded removability. Ajaj also received

notice for a third hearing, but he failed to appear at that hearing, and the immigration

judge ordered his removal in absentia.

      Nearly eight years later, Ajaj—at that point married to a United States citizen,

expecting a second child, and still living in the United States with an expired visa—


                                           2
          USCA11 Case: 19-11848          Date Filed: 03/11/2021   Page: 3 of 6



moved to rescind the removal order and reopen his case sua sponte. The immigration

judge denied the motion as untimely and because Ajaj didn’t provide a reasonable

justification for the eight-year delay. Ajaj appealed that decision to the board, which

dismissed the appeal.

      After the Supreme Court decided Pereira v. Sessions, 138 S. Ct. 2105 (2018),

Ajaj moved for the board “to reconsider” its earlier dismissal of his appeal and to

“terminate” his removal proceedings “in light of Pereira.” The board denied that

motion because, although the initial notice to appear lacked the time or date of the

hearing, later notices met the statutory requirements. Ajaj now petitions for review

of the board’s decision to this court.

                            STANDARD OF REVIEW

      We review the board’s denial of a motion to reconsider for abuse of discretion.

Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003).

                                   DISCUSSION

      Ajaj argues that the board erred when it rejected his motion to reconsider

because both the Pereira decision and the language of 8 C.F.R. section 1003.14(a)—

“[j]urisdiction vests . . . when a charging document is filed”—required the

immigration judge and the board to determine that they lacked jurisdiction because

the charging document (the notice to appear) was deficient. The government

responds that our decision in Perez-Sanchez, in which we concluded that 8 C.F.R.


                                             3
          USCA11 Case: 19-11848       Date Filed: 03/11/2021    Page: 4 of 6



section 1003.14 is a claim-processing rule and therefore not a jurisdictional

limitation, decided this issue against Ajaj. 935 F.3d at 1157. We agree with the

government.

      The issue is whether the immigration judge had jurisdiction to hear and decide

Ajaj’s removal proceedings. Generally, an immigration judge is authorized to

conduct proceedings to decide an alien’s inadmissibility or deportability. 8 U.S.C.

§ 1229a(a)(1). Those proceedings are initiated by a written notice specifying in

relevant part the time and place at which the proceedings will be held.             Id.

§ 1229(a)(1)(G)(i). “Jurisdiction vests, and proceedings before an [i]mmigration

[j]udge commence, when a charging document is filed with the [i]mmigration

[c]ourt,” 8 C.F.R. § 1003.14(a), including a notice to appear, id. § 1003.13.

      In Pereira, the Supreme Court addressed the “narrow question” of whether a

notice to appear that failed to specify either the time or place of removal proceedings

triggered the stop-time rule for cancellation of removal. 138 S. Ct. at 2110. The

Court held that a “notice that does not inform a noncitizen when and where to appear

for removal proceedings is not a ‘notice to appear under section 1229(a)’ and

therefore does not trigger the stop-time rule.” Id. But Pereira did not address the

effect of a deficient notice to appear on the immigration judge’s jurisdiction to hear

removal proceedings.




                                          4
          USCA11 Case: 19-11848        Date Filed: 03/11/2021    Page: 5 of 6



      We addressed that issue in Perez-Sanchez. 935 F.3d at 1152–53. There, we

explained that a notice to appear lacking the time, date, or location of a removal

hearing is deficient under 8 U.S.C. section 1229(a), and that defect is not cured by a

subsequent notice of hearing. Id. at 1153. But our “conclusion that the [notice to

appear] was deficient d[id] not mean the agency lacked jurisdiction” because section

1229’s time-and-place requirement did not create a jurisdictional rule. Id. at 1154.

“Despite its language” claiming to vest jurisdiction, 8 C.F.R. section 1003.14, we

said, was a claim-processing rule and not a limitation on the immigration judge’s

jurisdiction. Id. at 1157. We reached this conclusion because section 1003.14 is a

regulation promulgated by the board, and “an agency cannot define its own authority

to hear cases; only Congress can.” Id. at 1155. Section 1229a(a)(1) empowers

immigration judges to conduct removal proceedings, and that authority was not

limited by the filing or service of a notice to appear. Id. at 1156. The statute provides

only that removal proceedings are initiated upon the service of a notice to appear,

which is “generally [a] nonjurisdictional matter[] of procedure.” Id. Thus, we held

that the removal proceedings resulted in a valid final order of removal. Id. at 1157.

      Here, as in Perez-Sanchez, there is no question that the notice to appear was

deficient. It did not meet the service requirements because it lacked the date and

time of the removal hearing. The question, though, is whether the defective notice

divested the immigration judge of jurisdiction to consider Ajaj’s removal


                                           5
           USCA11 Case: 19-11848     Date Filed: 03/11/2021   Page: 6 of 6



proceedings. It did not, and just as was the case in Perez-Sanchez, the immigration

judge’s order of removal in this case was valid.

      Because the notice’s failure to specify the time and date of Ajaj’s removal

proceedings did not (and could not) deprive the board or the immigration judge of

jurisdiction over this case, the board did not abuse its discretion by denying his

motion to reconsider based on Pereira. The decision to remove Ajaj was within the

immigration judge’s discretion because the notice’s omissions of the time and date

of removal proceedings were claims-processing defects, not jurisdictional ones.

Therefore, we deny Ajaj’s petition for review as squarely foreclosed by Perez-

Sanchez.

      PETITION DENIED.




                                         6